MILLETT, Circuit Judge,
concurring:
I join Judge Tatel’s opinion for the Court in full, including the holding that 20 U.S.C. § 1415(i)(2)(A) does not provide a cause of action to enforce school district compliance with a hearing officer’s decision. As the opinion explains, the Davises are aggrieved by the District’s actions, not any “findings [or] decision” by the Hearing Officer, id.
The opinion notes that refusing to recognize an atextual cause of action under Section 1415(i)(2)(A) may not leave parents without a route to relief when school districts fail to adhere to hearing officer decisions because there might be a cause of action under 42 U.S.C. § 1983, or perhaps even an implied cause of action under the IDEA itself. See Op. 802-03. I write only to note that the United States Department of Education, which has responsibility for the federal administration and enforce*30ment of the IDEA, see 20 U.S.C. § 1412(d), 1416(a), 1406(d)-(f), has identified a third possible avenue for enforcing a hearing officer’s decision. See Brief for the United States as Amicus Curiae 13-14, Porter v. Board of Trustees of Manhattan Beach Unified School District, 307 F.3d 1064 (9th Cir.2002) (No. 01-55032). Under the IDEA, any “matter relating to the identification, evaluation, or educational placement of the child, or the provision of a free appropriate public education to such child” can be the basis of a due process complaint and hearing. See 20 U.S.C. § 1415(b)(6) & (f)(1). In the federal government’s view, a school district’s failure to comply with a hearing officer’s decision is such a matter. Thus, according to the Department of Education, parents facing a lack of compliance might be able to bring another due process complaint to enforce the prior decision and, if necessary, seek judicial review of any denial of needed relief in that proceeding.